Citation Nr: 1241869	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to March 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested to testify before a member of the Board at the RO, and a travel Board hearing was duly scheduled for October 2012.  Thereafter, however, the Veteran withdrew his hearing request.

By rating decision in July 2012, the RO granted service connection for bilateral hearing loss disability.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by an appellant's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board. 

The Veteran has raised claims to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities.  See December 2010 statement.  These matters are referred to the originating agency for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As a final matter, the Board notes that in a statement to the Regional Office, dated in June 2010, the Veteran specifically alleged clear and unmistakable error in a May 2007 Board decision.  That matter will be addressed under separate cover in a separate decision. 


FINDING OF FACT

In October 2012, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher initial rating for tinnitus. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to a higher initial rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in October 2012, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of entitlement to a higher initial rating for tinnitus.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.




	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


